TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 19, 2019



                                     NO. 03-19-00412-CV


                             Valerie Elizabeth Kugle, Appellant

                                               v.

                                April Denise Moore, Appellee




     APPEAL FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 22, 2019. Having reviewed

the record, the Court holds that appellant has not prosecuted her appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.